Case 2:20-cv-02012-RDP Document 76-1 Filed 04/19/21 Page 1 of 6            FILED
                                                                  2021 Apr-19 PM 06:11
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




       Exhibit A
       Case
        Case2:20-cv-02012-RDP
             4:20-cv-02058-ACA Document
                                Document76-1
                                         30 Filed
                                             Filed02/25/21
                                                   04/19/21 Page
                                                             Page12ofof56               FILED
                                                                               2021 Feb-25 AM 10:37
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA




                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


LAKEISHA EZELL, as                        }
representative of the Estate of           }
Terrence Andrews,                         }
                                          }
                  Plaintiff,              }    Case No.: 4:20-cv-02058-ACA
                                          }
v.                                        }
                                          }
JEFFERSON DUNN, et al.,                   }
                                          }
                 Defendants.              }



                                     ORDER
      This case arises out of the death of Plaintiff Lakeisha Ezell’s son, Terrance

Andrews. Mr. Andrews was an inmate at St. Clair Correctional Facility when his

cellmate stabbed and killed him. (Doc. 1). Ms. Ezell, as a representative of Mr.

Andrews’ estate brought this action, alleging that 17 Defendants—fifteen named and

two fictitious—violated her son’s constitutional rights and are responsible for his

death under Alabama state law. (Id.).

      Before the court is Defendants Carl Sanders, Gary Malone, Kevin White,

Carla Graham, Neketris Estelle, Larry Baker, and Tanya Ary’s motion to dismiss
       Case
        Case2:20-cv-02012-RDP
             4:20-cv-02058-ACA Document
                                Document76-1
                                         30 Filed
                                             Filed02/25/21
                                                   04/19/21 Page
                                                             Page23ofof56




Ms. Ezell’s complaint, or in the alternative, motion to strike the complaint as an

impermissible shotgun pleading. (Doc. 28).

      For the reasons explained below, the court GRANTS the motion to the extent

that it asks the court to strike the complaint for failure to comply with federal

pleading standards. Because the court will order Ms. Ezell to file an amended

complaint, the court DENIES as MOOT the balance of the motion to dismiss.

Defendants Sanders, Malone, White, Graham, Estelle, Baker, and Ary may renew

their arguments for dismissal on the merits, if necessary, in response to the amended

complaint.

      Rule 8(a)(2) requires a complaint to include “a short and plain statement of

the claim showing that the pleader is entitled to relief.” And Rule 10(b) requires

a party to “state its claims or defenses in numbered paragraphs, each limited as

far as practicable to a single set of circumstances. . . . If doing so would promote

clarity, each claim founded on a separate transaction or occurrence . . . must be

stated in a separate count or defense.” The Eleventh Circuit has explained that

pleadings “that violate either Rule 8(a)(2) or Rule 10(b), or both, are often

disparagingly referred to as ‘shotgun pleadings.’” Weiland v. Palm Beach Cty.

Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015).         And the Court has

repeatedly and vehemently condemned such pleadings. See Estate of David Bass



                                          2
       Case
        Case2:20-cv-02012-RDP
             4:20-cv-02058-ACA Document
                                Document76-1
                                         30 Filed
                                             Filed02/25/21
                                                   04/19/21 Page
                                                             Page34ofof56




v. Regions Bank, 947 F.3d, 1352, 1358 & n.3 (11th Cir. 2020); see also Weiland,

792 F.3d at 1321.

      Shotgun pleadings fall into “four rough types of categories.” Weiland, 792

F.3d at 1323. The first “is a complaint containing multiple counts where each

count adopts the allegations of all preceding counts, causing each successive

count to carry all that came before and the last count to be a combination of the

entire complaint.” Id. The second is a complaint “replete with conclusory, vague,

and immaterial facts not obviously connected to any particular cause of action.”

Id. The third is one that does “not separate[e] into a different count each cause of

action or claim for relief.” Id. And the fourth complaint “assert[s] multiple

claims against multiple defendants without specifying which of the defendants

are responsible for which acts or omissions, or which of the defendants the claim

is brought against.” Id.

      The complaint here is a shotgun pleading of the first and third types. For

example, the complaint contains 200 paragraphs of factual allegations, and each

count incorporates by reference every preceding paragraph. (Doc. 1 at ¶¶ 233,

239, 247, 254, 259, 263). This makes it “exceedingly difficult, if not impossible, to

know which allegations to pertain to [which] count.” Keith v. DeKalb Cnty., Ga.,

749 F.3d 1034, 1045 n.39 (11th Cir. 2014).



                                          3
       Case
        Case2:20-cv-02012-RDP
             4:20-cv-02058-ACA Document
                                Document76-1
                                         30 Filed
                                             Filed02/25/21
                                                   04/19/21 Page
                                                             Page45ofof56




      In addition, all six counts assert multiple claims against all defendants

“without specifying which of the defendants are responsible for which acts or

omissions” giving rise to that particular claim. (Doc. 1 at 38–42). This makes it

impossible for the Defendants to determine which of the over 200 factual

allegations are applicable to him or her and whether his or her individual conduct

forms the basis of the claim.

      Accordingly, the court STRIKES the complaint. On or before March 12,

2021, Ms. Ezell SHALL replead her complaint in conformity with Rules 8(a)(2)

and 10(b) and the Eleventh Circuit’s instructions about pleading a complaint. See,

e.g., Weiland, 792 F.3d at 1320.

      The amended complaint should contain a separate count for each claim

against one defendant, and the factual basis for that claim only. For instance,

each count must allege facts showing how one specific defendant’s acts or

omissions give rise to the claim, and where applicable to certain § 1983 claims,

facts showing how that specific defendant had requisite knowledge of underlying

information sufficient to state a claim.

      The court also instructs Ms. Ezell to consider whether her use of fictitious

party pleading conforms with the use of such pleading in this Circuit. See Dean

v. Barber, 951 F.2d 1210, 1215–16 & n.6 (11th Cir. 1992) (fictitious party pleading



                                           4
       Case
        Case2:20-cv-02012-RDP
             4:20-cv-02058-ACA Document
                                Document76-1
                                         30 Filed
                                             Filed02/25/21
                                                   04/19/21 Page
                                                             Page56ofof56




generally is not allowed, except where the plaintiff “adequately describe[s] the

person to be sued so that the person c[an] be identified for service”).

      Defendants SHALL respond to Ms. Ezell’s amended complaint within the

time prescribed by Federal Rule of Civil Procedure 15(a)(3).

      DONE and ORDERED this February 25, 2021.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE




                                          5
